Citation Nr: 0946862	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-38 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an increased rating, in excess of 10 percent, 
for the residuals of a shrapnel wound of the left thigh.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran had active duty from August 1953 to August 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The symptomatology produced by the Veteran's status post 
shrapnel left thigh injury, with status post surgical removal 
of fragments, to include scarring more nearly resembles that 
of a moderate muscle disability.  There was no bone, nerve, 
or artery involvement with the initial wound.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the residuals of a shrapnel wound of the left thigh have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.56, 4.59, 4.73, Code 5314 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 U.S.C.A § 5103(a) 
(West 2002); 38 C.F.R. §3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the 
disability).  The Court held that upon receipt of an 
application for service connection, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and effective date for the award of benefits will be assigned 
if service connection is awarded.

In this case the Veteran was provided with a VCAA 
notification letter in October 2005 prior to the initial 
adjudication of his claim.  This letter provided all the 
notification required by Pelegrini and Dingess.  Accordingly, 
the Board concludes that the duty to notify has been met.

The Veteran's service treatment records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was provided with a VA medical examination in 
October 2005.

Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for status post 
shrapnel left thigh injury, with status post surgical removal 
of fragments, to include scarring.  

II.  Analysis

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155. 
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the Veteran's disability is also considered.  
Consideration must be given to the ability of the Veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However staged ratings for the period on appeal may be 
considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

The Veteran was injured in October 1954 while in service when 
an anti-personnel mine exploded leaving shrapnel in his left 
thigh.  He was evacuated by helicopter where an x-ray 
revealed a piece of shrapnel 2 cm long in the soft tissue of 
his left thigh.  There was no bone, artery or nerve 
involvement.  He was treated and returned to his duty station 
later that day.  

The record shows that entitlement to service connection was 
established in a August 1969 rating decision.  A 10 percent 
evaluation was assigned from May 1969.  The Veteran had this 
piece of shrapnel removed in a 1996 surgery. 

The Veteran's status post shrapnel left thigh injury, with 
status post surgical removal of fragments, to include 
scarring is evaluated under the rating code for a muscle 
disability to Muscle Group XIV.  38 C.F.R. § 4.73, Code 5314.

Disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows.  Slight disability of muscles is typified by a 
simple wound of muscle without debridement or infection.  The 
history and complaints will reveal service department record 
of superficial wound with brief treatment and return to duty, 
healing with good functional results, and no cardinal signs 
or symptoms of muscle disability.  Objective findings should 
include a minimal scar, with no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in muscle tissue.  38 C.F.R. § 
4.56(d)(1).

Moderate disability of muscles is signified by a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  

The service department record or other evidence of in-service 
treatment for the wound should show record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings will 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue, and some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).

For moderately severe disability of muscles, the type of 
injury will be a through and through or deep penetrating 
wound by a small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  

The service department record or other evidence should show 
hospitalization for a prolonged period for treatment of 
wound, as well as evidence of consistent complaints of 
cardinal signs and symptoms of muscle disability and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups, and indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance when compared with the sound side will 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

Severe disability of muscles is evidenced by a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  

The evidence will include service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of the wound, and records of consistent complaints 
of cardinal signs and symptoms of muscle disability, worse 
than those shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with work 
requirements.  There will be objective findings such as 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track, palpation showing loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area, muscles that swell and harden abnormally in 
contraction, and tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  

If present, the following are also signs of severe muscle 
disability:  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile, adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle, diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests, visible or measurable 
atrophy, adaptive contraction of an opposing group of 
muscles, atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle, and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4). 

Additionally, under these criteria, the cardinal signs and 
symptoms of muscle disability include loss of power, 
weakness, a lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c). 

The Board has considered the applicable rating criteria in 
reviewing the case at hand.  Given the evidence of record the 
Board finds the service-connected disability picture does not 
warrant an evaluation greater than a moderate disability of 
the Muscle Group XIV as contemplated by the 10 percent 
evaluation under DC 5314.  See 38 C.F.R. § 4.73.  The Board 
notes that the October 2005 VA muscle examination showed that 
Veteran experienced pain flare-ups twice weekly, with 
increased pain with activity, such as walking, and in cold 
weather.  There is also pain on movement.  The VA examiner 
noted that there was pain with fatigue, weakness, and lack of 
endurance following repetitive use.  The examiner also noted 
that muscle strength was 5 out of 5 and that there was no 
loss of function to any muscle.  There was no herniation or 
loss of tissue.  There is no indication of muscle atrophy.

Further noted in the October 2005 VA examination was that the 
Veteran's hip flexion was limited by pain but that his range 
of motion was within normal limits on his nerve examination.  
It was also observed that there were areas of tenderness, 
yet, there was no sensory loss or muscle atrophy.  

The joints examination from the October 2005 VA examination 
noted that the Veteran experienced pain with flexion, 
adduction, and internal rotation.  Also noted was increased 
pain at the lateral side of the thigh with repetition of 
motion with fatigue, lack of endurance, incoordination, and 
some weakness.  

The Veteran also under went an examination of his scars in 
October 2005.  There were two one centimeter linear scars his 
lateral left thigh.  There was no pain on examination.  The 
texture of the skin was normal and there were no signs of 
ulceration or breakdown of the skin.  There was no elevation 
or depression of the scar.  There was no inflammation, edema, 
or keloid formation, and the color of the scar was normal.  
There was no inflexibility or induration in the normal skin 
surrounding the scar, and there was no limitation of motion 
or function caused by the scar.

Finally, it is noted that at the time of the original injury 
there was no significant muscle damage, no bony involvement, 
and no nerve or artery injury.  These findings and the amount 
of treatment rendered do not suggest more than moderate 
muscle injury at the time.

The Board finds that the evidence does not support a finding 
of a moderately severe disability of muscle group XIV.  The 
Board notes that in this case the Veteran's primary 
complaints are of pain and discomfort.  

The objective evidence shows that muscle strength was 5 out 
of 5 in the left leg on examination.  There were no injuries 
to the bony structures, nerves, or vascular structures.  
There was no additional disability resulting from pain, 
incoordination, weakness or fatigability.  The scar to this 
injury was not painful or productive of any limitation of 
function.  The evidence does not show loss of deep fascia on 
palpation, muscle substance, or normal firm resistance of 
muscles compared with sound side.  The Veteran's muscle 
strength is the same in the injured left leg as the sound 
right leg.  The Veteran's overall symptomatology more nearly 
resembles that of the moderate disability already utilized, 
and the 10 percent evaluation currently in effect should be 
continued.  38 C.F.R. §§ 4.7, 4.56, 4.73, Code 5314.

In reaching this decision, the Board has considered whether 
or not a separate evaluation is warranted for the scars of 
the Veteran's left thigh.  The Board finds that a separate 
evaluation is not warranted for this scar.  The scars cover 
an area of 1 centimeter each, which is not enough to receive 
a compensable evaluation under any of the appropriate rating 
codes for scars.  Moreover, the scars are not associated with 
underlying soft tissue damage so they are not deep.  They are 
not painful, and were found to be nontender and not 
productive of any limitation of function.  Therefore, as the 
Veteran's scars of the left thigh would not receive a 
compensable evaluation under any of the applicable rating 
codes for scars found at 38 C.F.R. § 4.118, the Board finds 
that the mere presence of scars is adequately addressed by 
the provisions of 38 C.F.R. § 4.56, and a separate evaluation 
is not warranted.

In reaching this decision, the Board has considered whether 
or not a staged rating is appropriate for the period on 
appeal.  Such a rating is not appropriate in this case. There 
is no other medical evidence that would demonstrate a period 
of symptomatology that would merit an evaluation in excess of 
the 10 percent evaluation currently in effect.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

The facts of this case do not present such an extraordinary 
disability picture such that the Board is required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a shrapnel wound of the left thigh is denied.  


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


